UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2012(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 98.5% Australia 3.1% DUET Group Sydney Airport (Cost $12,897,247) Canada 18.3% Enbridge, Inc. (a) Enbridge, Inc. (a) Keyera Corp. (b) Pembina Pipeline Corp. (b) TransCanada Corp. (a) TransCanada Corp. (a) (b) Westshore Terminals Investment Corp. (Units) (b) (Cost $73,036,076) France 2.9% Eutelsat Communications(Cost $13,290,946) Germany 2.0% Fraport AG(Cost $8,535,768) Hong Kong 8.0% Beijing Capital International Airport Co., Ltd. "H" Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. China Merchants Holdings International Co., Ltd. ENN Energy Holdings Ltd. Zhejiang Expressway Co., Ltd. "H" (Cost $35,169,708) Italy 4.0% Atlantia SpA Terna - Rete Elettrica Nationale SpA (Cost $17,176,042) Singapore 2.9% Hutchison Port Holdings Trust (Units)(Cost $11,879,709) Spain 2.4% Ferrovial SA(Cost $11,184,665) United Kingdom 10.3% National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $43,115,720) United States 44.6% American Tower Corp. (REIT) Cheniere Energy, Inc.* Crown Castle International Corp.* ITC Holdings Corp. MarkWest Energy Partners LP (Limited Partnership) NiSource, Inc. Northeast Utilities NSTAR LLC PG&E Corp. Sempra Energy Southwest Gas Corp. Spectra Energy Corp. UIL Holdings Corp. Union Pacific Corp. WGL Holdings, Inc. Williams Companies, Inc. (Cost $177,536,841) Total Common Stocks (Cost $402,822,722) Securities Lending Collateral 9.7% Daily Assets Fund Institutional, 0.27% (c) (d) (Cost $42,682,900) Cash Equivalents 1.7% Central Cash Management Fund, 0.11% (c) (Cost $7,760,443) % of Net Assets Value ($) Total Investment Portfolio (Cost $453,266,065) † Other Assets and Liabilities, Net (b) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $456,710,190.At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $26,464,377. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $32,721,665 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,257,288. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan amounting to $37,543,808. In addition, included in other assets and liabilities, net is a pending sale, amounting to $2,107,041, that is also on loan. The value of all securities loaned at March 31, 2012 amounted to $39,650,849 which is 9.0% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2012 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Utilities 41.0 % Energy 26.2 % Industrials 20.2 % Financials 7.1 % Consumer Discretionary 2.9 % Telecommunication Services 2.6 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
